DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 02, 2021 has been entered.
 
Response to Amendment
The Amendment filed June 02, 2021 has been entered. Claims 1-2, 6-9, 12, 14-18 and 20-25 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 12, 14, 16-18, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (WO2009/107012 A1) (hereinafter – Nielsen) in view of Benammar et al. (US 2016/0271304 A1) (hereinafter – Benammar) in view of Luxon et al. (US 2016/0310711 A1) (hereinafter – Luxon).

Regarding claim 1, Nielsen discloses A urine weighing apparatus comprising (Abstract and entire document)
support means configured to support a urine collection vessel (FIG. 1, and page 4, line 16, “BFC 12 is suspended from weight scale 16”),
a transducer for converting the weight of the vessel into an electrical signal (p. 4 lines 20-21, “strain gauge instrumented beam, a spring or counter balance based scale, or other mechanical or electronically instrumented scales.”),
and a processor for processing the electrical signal to continuously calculate the weight of the vessel, and thereby calculate the weight of urine therein and allow the urine output rate to be determined(p. 4 lines 20-21, “strain gauge instrumented beam, a spring or counter balance based scale, or other mechanical or electronically instrumented scales.”),
wherein the transducer is a load cell (p. 4 lines 20-21, “strain gauge instrumented beam, a spring or counter balance based scale, or other mechanical or electronically instrumented scales.”)
wherein the apparatus is configured to process the data to remove unwanted changes and data artefacts due to shock inputs, clinical interventions and/or movement of the apparatus and/or subject (P. 3 line 25 – P. 4 line 14, “spike”, “After reviewing the invalid measurement, the operator can recalibrate (e.g. reset) the system, include the measurement, disregard the measurement and permit the system to proceed as normal.”),
wherein the processor is programmed with an algorithm which manages the fluid volume data, including interventions, which abruptly change the vessel's weight(P. 3 line 25 – P. 4 line 14, “spike”, “After reviewing the invalid measurement, the operator can recalibrate (e.g. reset) the system, , and
wherein the algorithm recognizes a replaced or emptied vessel, and appends subsequent data to that already collected (P. 3 line 25 – P. 4 line 14, “spike”, “After reviewing the invalid measurement, the operator can recalibrate (e.g. reset) the system, include the measurement, disregard the measurement and permit the system to proceed as normal.”).
Nielsen fails to disclose wherein the load cell is an S-type load cell with a minimum of two strain gauges configured to measure both positive and negative changes in force,
wherein the apparatus is capable of detecting a change in voided urine volume of less than 1ml.
However, in the same field of endeavor, Benammar teaches wherein the load cell is an S-type load cell with a minimum of two strain gauges configured to measure both positive and negative changes in force (FIG. 2, Para. [0029], “For example, weight sensing device 32 may include a load cell configured to measure strain or deflection of an S-shaped body having an upper end suspended and secured to a fixed structure 33, such as a bed frame, and having an opposite end to which vessel 12 is suspended and secured. It will be appreciated that other load cells operating in tension, such as a piezoelectric load sensor, may be implemented.” Other load cells can be implemented as beneficial, a person having ordinary skill in the art understands how to implement more load cells. The load cell is also capable of measuring both positive and negative changes in force.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Nielsen to include S-type load cells as taught by Benammar in order to operate in tension to measure both positive and negative forces (Para. [0029], “As shown in FIG. 2, weight sensing device 32 may include a load cell operating in tension. For example, weight sensing device 32 may include a load cell configured to measure strain or deflection of 
Nielsen fails to disclose wherein the apparatus is capable of detecting a change in voided urine volume of less than 1ml.
However, in the same field of endeavor, Luxon teaches wherein the apparatus is capable of detecting a change in voided urine volume of less than 1ml (para. [0109], “Transducers 185 provide an indication of the height of the urine, which is converted to volume by multiplying by the known cross-sectional area of the urine collection device.” FIG. 23 and Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), which allows the bladder to remain completely empty and measured urine output to accurately match that of true urine production.” Can sense very small volumes. Further, a person having ordinary skill in the art understands transducers, scales, and weight measuring units that accurately measure low weights, and thus low volume.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Nielsen to include small volumes as taught by Luxon in order to be more accurate (Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), which allows the bladder to remain completely empty and measured urine output to accurately match that of true urine production.”).
Regarding claim 2, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the apparatus is configured to measure the weight of the vessel, and thereby calculate, in real-time, the volume of urine therein (page 2, line 20, “volume value”).
Regarding claim 6, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the apparatus is configured to calculate voided urine volume at a plurality of time points, and then calculate a rate of change of urine volume over the plurality of time points (p. 8 lines 27-29, “flow rate”).
Regarding claim 7, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the support means is a hook, a latched hook, a clip or cradle which supports the collection vessel (FIG. 1, and page 4, line 16, “BFC 12 is suspended from weight scale 16”).
Regarding claim 8, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the urine collection vessel is a urine collection bag (FIG. 1, and page 4, line 16, “BFC 12”).
Regarding claim 12, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the apparatus comprises a wireless module for transmission of data to a separate electronic device, computer, server, web page, laptop, tablet or smart phone (FIG. 1, and page 4, lines 20-26, “antennas 22, 42”).
Regarding claim 14, Nielsen, Benammar and Luxon teach A method of measuring the urine output from a subject, the method comprising attaching the apparatus according to claim 1 to the subject, Nielsen further discloses and measuring the urine output therefrom (Abstract).
Regarding claim 15, Nielsen, Benammar and Luxon teach A method according to claim 14, Nielsen further discloses wherein the method comprises processing the data to remove unwanted changes and data artefacts due to shock inputs, clinical interventions and movement of the apparatus and/or subject (P. 3 line 25 – P. 4 line 14, “spike”, “After reviewing the invalid measurement, the operator can recalibrate (e.g. reset) the system, include the measurement, disregard the measurement and permit the system to proceed as normal.”).
Regarding claim 16, Nielsen, Benammar and Luxon teach A urine detection system comprising Nielsen further discloses the apparatus according to claim 1, and a urine collection vessel (FIG. 1, and page 4, line 16, “BFC 12”).
Regarding claim 17, Nielsen, Benammar and Luxon teach A system according to claim 16, Nielsen further discloses wherein the system comprises a delivery means for delivering urine from a subject to the urine collection vessel (FIG. 1, and page 4, line 16, “catheter 14”).
Regarding claim 18, Nielsen, Benammar and Luxon teach A system according to claim 17, Nielsen further discloses wherein the delivery means is a catheter (FIG. 1, and page 4, line 16, “catheter 14”).
Regarding claim 20, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the interventions are bag emptying operations and urine sample collections (P. 3 line 25 – P. 4 line 14, “spike”, “After reviewing the invalid measurement, the operator can recalibrate (e.g. reset) the system, include the measurement, disregard the measurement and permit the system to proceed as normal.”).
Regarding claim 22, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.75 ml.
Nielsen fails to disclose wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.75 ml.
However, in the same field of endeavor, Luxon teaches wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.75 ml (para. [0109], “Transducers 185 provide an indication of the height of the urine, which is converted to volume by multiplying by the known cross-sectional area of the urine collection device.” FIG. 23 and Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Nielsen to include small volumes as taught by Luxon in order to be more accurate (Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), which allows the bladder to remain completely empty and measured urine output to accurately match that of true urine production.”).
Regarding claim 23, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.5 ml.
Nielsen fails to disclose wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.5 ml.
However, in the same field of endeavor, Luxon teaches wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.5 ml (para. [0109], “Transducers 185 provide an indication of the height of the urine, which is converted to volume by multiplying by the known cross-sectional area of the urine collection device.” FIG. 23 and Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), which allows the bladder to remain completely empty and measured urine output to accurately match that of true urine production.” Can sense very small volumes. Further, a person having ordinary skill in the art understands transducers, scales, and weight measuring units that accurately measure low weights, and thus low volume.).

Regarding claim 24, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.3 ml.
Nielsen fails to disclose wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.3 ml.
However, in the same field of endeavor, Luxon teaches wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.3 ml (para. [0109], “Transducers 185 provide an indication of the height of the urine, which is converted to volume by multiplying by the known cross-sectional area of the urine collection device.” FIG. 23 and Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), which allows the bladder to remain completely empty and measured urine output to accurately match that of true urine production.” Can sense very small volumes. Further, a person having ordinary skill in the art understands transducers, scales, and weight measuring units that accurately measure low weights, and thus low volume.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Nielsen to include small volumes as taught by Luxon in order to be more accurate (Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), which allows the 
Regarding claim 25, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen further discloses wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.1 ml.
Nielsen fails to disclose wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.1 ml.
However, in the same field of endeavor, Luxon teaches wherein the apparatus is capable of detecting a change in voided urine volume of less than 0.1 ml (para. [0109], “Transducers 185 provide an indication of the height of the urine, which is converted to volume by multiplying by the known cross-sectional area of the urine collection device.” FIG. 23 and Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), which allows the bladder to remain completely empty and measured urine output to accurately match that of true urine production.” Can sense very small volumes. Further, a person having ordinary skill in the art understands transducers, scales, and weight measuring units that accurately measure low weights, and thus low volume.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Nielsen to include small volumes as taught by Luxon in order to be more accurate (Para. [0129], “With the New System, however, the drainage tube is always completely full (with a much smaller volume than that of the standard tube), which allows the bladder to remain completely empty and measured urine output to accurately match that of true urine production.”).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (WO2009/107012A1) (hereinafter – Nielsen) in view of Benammar et al. (US 2016/0271304 A1) (hereinafter – Benammar) in view of Luxon et al. (US 2016/0310711 A1) (hereinafter – Luxon) in further view of Gelfand et al. (US 2006/0253064 A1) (hereinafter – Gelfand).

Regarding claim 9, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen fails to disclose wherein the apparatus comprises an amplifier configured to amplify the electronic analogue signal generated by the transducer.
However, in the same field of endeavor, Gelfand teaches wherein the apparatus comprises an amplifier configured to amplify the electronic analogue signal generated by the transducer (Para. [0114], “The load cell outputs for urine bag 52, FIG. 3 and saline bag 24 (load cells 408 and 410, FIG. 16) are amplified in differential circuit 412 and a signal is applied to differential analog to digital converter 414.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Nielsen to include an amplifier as taught by Gelfand in order to have more accurate measurements (Para. [0026], “It is a further object of this invention to provide such a system and method which is accurate, easy to implement, and simple to operate.”).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (WO2009/107012A1) (hereinafter – Nielsen) in view of Benammar et al. (US 2016/0271304 A1) (hereinafter – Benammar) in view of Luxon et al. (US 2016/0310711 A1) (hereinafter – Luxon) in further view of Larson et al. (US 2017/0265781) (hereinafter – Larson).

Regarding claim 21, Nielsen, Benammar and Luxon teach An apparatus according to claim 1, Nielsen fails to disclose wherein the apparatus further comprises a power supply, wherein the power supply uses inductive charging.
However, in the same field of endeavor, Larson teaches wherein the apparatus further comprises a power supply, wherein the power supply uses inductive charging (Para. [0101], “A rechargeable sensor can be recharged by connecting with a cable to some other energy source such as a power converter or can be recharged wirelessly through the use of an inductive charger.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the apparatus as taught by Nielsen to include a wireless module as taught by Larson in order to save long term costs (Para. [0101], “A non-rechargeable system may have lower cost and be more suitable for one-time disposable use in a hospital or other short-term care environments while a rechargeable sensor may have greater initial cost but may be more economical in a long term-care facility, such as a nursing home.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-9, 12, 14-18 and 20-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791